Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim objections
The drawings are objected to because the figure 1 lacks descriptive legend.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



             	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zele (US 6,055,421).
With respect to claims 9 and 16, Zele teaches a carrier squelch method and apparatus comprising a communications assembly comprising a first module (i.e., transmitter 140) arranged in operative communication with a second module (i.e., receiver 140) via a communication conduit (connection bus connected the transmitter and receiver), at least one of the first module (i.e., transmitter 140) and the second module  (receiver 150) having a receiver including a squelch filter (26) configured to operate in a first normal mode and a second test mode, the squelch filter (squelch detector 155 trigger in adapt mode) normally operating in the first normal mode to suppress a signal output (abstract; col. 2, lines 7-22) from the receiver 10 when the strength of an input signal (30) received by the receiver (150) via the communication conduit falls below a normal threshold (fig. 3, Nos. 301-303), and the squelch filter squelch detector selectively operating in the second test mode (adaptive mode in col. 2, lines 7-22 and col. 4, lines 3-1-18) to suppress the signal output from the receiver when the strength of the input signal (30) received by the receiver via the communication conduit falls below a test threshold higher than the normal threshold, whereby when the squelch filter ((squelch detector) is operating in the second test mode a signal output (28) from the receiver (24) indicates a signal margin in the communication conduit at 
With respect to claim 12, Zele teaches that the transmitter and receiver forming a transceiver operating in normal mode and second test mode (adaptive mode).

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
Claims 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zele (US 6,055,421).
With respect to claims 10-11, although Zele does not specifically recite the process of varying the test threshold; however  the processing varying the test threshold is only a matter of choice for each particular event for switching between the normal and adaptive modes.  Therefore, it would have been obvious to one skill in the art at the time the invention was made to vary the threshold from a level equal to the normal threshold  in order to offer better flexibility so that various threshold can be used for the squelch system.
With respect to claims 13-15, although Zele  teaches point to point squelch system but fails to show a point to multi-point squelch system; however, the point to multi-point squelch system is notoriously well known in the art.  Therefore, it would have been obvious to have the Zele operating in the point to multi-point squelch system so that various type of squelch system can be used in order to operate more efficiently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen teaches an apparatus for performing baseline wander correction with aid of differential wander current sensing.
Carter teaches a concurrent FM signal receiver for detecting distortion in the FM signal.
Song teaches a squelch detector for detect a presence of a communication signal on a communication channel.
Sullivan teaches a method for determining the frequency of a radio signal and monitoring communication with a radio receiver.
Beauchamp teaches an apparatus for dynamically adjusting receiver squelch signal.
Singh teaches a squelch detecting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THANH C. LE
Examiner
Art Unit 2646







/THANH C LE/Primary Examiner, Art Unit 2646